department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-161841-02 date date internal_revenue_service number release date index number in re legend taxpayer date dear we received your letter requesting permission for taxpayer to revoke an election under sec_528 of the internal_revenue_code for the taxable_year ending on date this letter responds to your request the information submitted and the representations made are as follows taxpayer a residential_real_estate_management_association hired an accounting firm to prepare its federal_income_tax return for the taxable_year ending on date taxpayer provided the accounting firm with a copy of taxpayer’s prior year return which was filed using a form 1120-h the accounting firm filed a form 1120-h for taxpayer for the taxable_year ending on date thinking that the form 1120-h was the only option available to homeowners associations the accounting firm was not aware that taxpayer was not required to file a form 1120-h and that by filing a form 1120-h taxpayer was making an annual election to be treated as a homeowners_association for the taxable_year ending on date taxpayer’s revenues from owner fees were substantially less than its expenditures therefore it would have been to taxpayer’s advantage to file a form_1120 for the taxable_year ending on date after discovering that filing its tax_return on form 1120-h was inappropriate taxpayer requested permission to revoke its sec_528 election for the taxable_year ending on date so that it could calculate its federal_income_tax as a corporation using form_1120 sec_528 provides that certain homeowners associations may elect to be treated as tax-exempt organizations but only to the extent of their exempt_function_income exempt_function_income consists solely of amounts received as membership dues fees or assessments from owners of residential units or residential lots sec_1_528-8 of the income_tax regulations provides that a separate election to be treated as a homeowners_association under sec_528 must be made for each taxable_year the election is made by filing a properly completed form 1120-h sec_1_528-8 provides that an election to be treated as a homeowners_association is binding on the organization for the taxable_year and may not be revoked without the consent of the commissioner revrul_82_203 1982_2_cb_109 and revrul_83_74 1983_1_cb_112 set forth situations in which the consent of the commissioner was requested to revoke an election under sec_528 these revenue rulings provide that considerations or factors similar to those described in revproc_79_63 1979_2_cb_578 factors that were taken into consideration by the commissioner in determining whether an extension of time for making an election will be granted under the former regulation sec_1 were appropriate in determining whether taxpayers would be permitted to revoke previous elections made under sec_528 factors that are given consideration are now found in sec_301_9100-1 through of the procedure and administration regulations when applied to a request for the revocation of a sec_528 election these considerations require that the taxpayer requesting permission to revoke its election must establish that the taxpayer acted reasonably and in good_faith and the granting of relief would not prejudice the interest of the government revrul_82_203 1982-c b holds that a homeowners_association will not be permitted to revoke elections made under sec_528 in previous years to obtain the benefit of a net_operating_loss incurred in a subsequent tax_year based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 through have been satisfied accordingly permission to revoke the elections made under sec_528 for the taxable_year ending on date is granted provided that the revocation is not sought in order to obtain the benefit of a net_operating_loss incurred in a subsequent tax_year we note that sec_277 will apply to taxpayer if a sec_528 election is not in effect see revrul_90_36 1990_1_cb_59 taxpayer must file a properly completed form1120-x amended u s_corporation tax_return for the taxable_year ending on date within days of the date of this ruling a copy of this ruling should be attached to that tax_return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s authorized representative and a copy is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries c cc
